COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-13-00089-CV


TRACY D. WILLIAMS, REBECCA                                         APPELLANTS
VANDERBILT REID, AND EUGENE
P. PERSONNE
                                        V.

ATMOS ENERGY CORPORATION                                              APPELLEE


                                    ------------

          FROM THE 415TH DISTRICT COURT OF PARKER COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered “Appellant’s Agreed Motion To Dismiss Appeal.” It is

the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 42.1(d).

                                                    PER CURIAM

PANEL: GARDNER, MEIER, and GABRIEL, JJ.

DELIVERED: May 9, 2013


      1
       See Tex. R. App. P. 47.4.